Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 02/24/2022 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16 are pending, of which claims 1,3,5,7,9,13 were amended and claims 15,16 were new.  The amendments of claims 1,3,5,7,9,13 are supported by the originally filed disclosure.  The new claims 15,16 are supported by the originally filed disclosure.
The previous 35 USC 112 second paragraph rejection is withdrawn in light of Applicant's amendments to the claims.
The previous 35 USC 103 rejections are withdrawn in light of Applicant's amendments to the claims.

Election/Restrictions
This application is in condition for allowance except for the presence of claim(s) 2,4,6,8,10,12,14 directed to Species non-elected without traverse.  Accordingly, claim(s) 2,4,6,8,10,12,14 been cancelled.


Allowable Subject Matter
Claims 1,3,5,7,9,11,13,15,16 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776